Citation Nr: 1722763	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  15-39 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 26, 2015 for the grant of entitlement to special monthly compensation (SMC) based on the need for aid and attendance, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1942 to June 1945.  The appellant in the present appeal is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont that denied entitlement to special monthly compensation based on aid and attendance criteria.   Jurisdiction is currently retained by the RO in Boston, Massachusetts.

In a June 2016 rating decision, during the pendency of the appeal, entitlement to special monthly compensation based on aid and attendance was granted from May 13, 2016.  The Veteran disagreed with the effective date assigned.  In an August 2016 rating decision, the effective date was changed to October 26, 2015.  The Veteran continued his appeal.  

The Veteran initially filed the claim but died in December 2016, during the pendency of this appeal.  In January 2017, the appellant filed a VA Form 21-534 (Application for DIC), which may be accepted as both a claim for accrued benefits and a substitution request.  See VA Fast Letter 10-30 (Aug. 10, 2010).  In an April 2017 letter, the RO determined that the appellant was a proper substituted claimant.  Accordingly, as the appellant has been substituted as the claimant in this case, the earlier effective date claim was continued.  38 U.S.C.A. § 5121A (West 2014).  

	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1. A claim for a higher level of SMC was received in April 2014.

2. The probative medical evidence indicates that the Veteran required aid and attendance for symptoms of his coronary artery disease.

3. Coronary artery disease was service-connected effective October 26, 2015.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 26, 2015 for the grant of SMC based upon the need for aid and attendance have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

This appeal arises as the result of the effective date assigned after special monthly compensation was awarded.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the claim on appeal, these deficits are deemed to be non-prejudicial to this claim.  VAOPGCPREC 8-2003.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The late Veteran's claims file contains all available medical records, administrative and rating actions, and correspondence pertinent to his claim for SMC based on aid and attendance for the Board to adequately adjudicate the earlier effective date claim on appeal.  

The claimant has not indicated that there is any further evidence to submit in support of the claim adjudicated on the merits herein.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of the claim is warranted.

II. Earlier Effective Date for SMC

The Veteran was awarded SMC based upon the need for aid and attendance under 38 U.S.C.A. § 1114(p) at the rate equal to subsection (m), effective October 26, 2015.  The appellant seeks an earlier effective date for the grant of SMC.

Generally, a specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In addition, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

The effective date of an award of benefits based on an original claim, a claim after final allowance, or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to an SMC claim, the effective date is governed by the increased rating provisions.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o), 3.401(a).  The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).

Special monthly compensation under 38 U.S.C.A. § 1114 is available for Veterans who, by reason of a service-connected disability, require regular aid and attendance.  Such is evaluated with consideration of the inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  

By way of background, the record reflects that a claim for SMC was received in April 2014.  The claim was denied by the RO in a January 2015 rating decision.  The Veteran filed a timely notice of disagreement of this issue in February 2015.  In his October 2015 VA Form 9, substantive appeal, the Veteran noted that he had hypertension and kidney failure associated with his service-connected conditions.  His Form 9 was treated as an informal claim; and, in a June 2016 rating decision, service connection for coronary artery disease, chronic renal disease, and hypertension was granted.  Additionally, entitlement to SMC was granted based on the Veteran's coronary artery disease and renal failure.  In his December 2016 VA Form 9, the Veteran indicated he believed that SMC should date back to January 2015.  

In April 2014, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance examination form (VA Form 21-2680).  Unfortunately, the examiner did not fully address the question of whether the Veteran required aid and assistance.  However, the examiner indicated that the Veteran had diabetes, reduced range of motion of the shoulder, decreased hand grips, reduced ability to do fine motor activity with his upper extremities, poor balance and propulsion, reduced range of motion in the spine and neck due to degenerative joint disease, and frequent falls related to his legs giving out.  The Veteran only left the home when accompanied by his wife for physician appointments.  He was able to walk 10 steps with a walker but then had to rest or he would fall.  He was able to feed himself, was not blind, and did not require nursing home care.  He was not confined to a bed.  The Veteran was not able to prepare his own meals and needed assistance with showering and dressing, though the Veteran did help minimally.  The Veteran's wife also assisted with medication management and handled financial affairs due to the Veteran's memory deficits.     

Prior to October 26, 2015, the Veteran was in receipt of service-connected benefits for posttraumatic encephalopathy with posttraumatic stress disorder and chronic psychoneurosis anxiety reaction, gunshot wound right hand, gunshot wound scar right foot, dermatitis, and residuals of hepatitis.  His combined rating was 100 percent.  

Although there is evidence that the Veteran needed aid and attendance prior to October 26, 2015, there is no evidence that it was related to his then service-connected disabilities.  While the Veteran's memory deficits are linked to his service-connected posttraumatic encephalopathy requiring assistance with his finances, the April 2014 examiner indicated that the Veteran was able to feed himself, walk 10 steps, and provide minimal assistance in his personal care.  Such does not indicate that he required regular aid and attendance based on posttraumatic encephalopathy.  Rather, the medical evidence from April 2014 indicates that the Veteran needed assistance related to reduced range of motion and strength of his extremities.  

The Veteran was service-connected for renal failure and coronary artery disease effective October 26, 2015.  During a May 2016 VA examination, the examiner indicated that the Veteran's chronic renal disease causes bilateral lower extremity edema which affects ambulation.  His coronary artery disease also caused dyspnea, fatigue, and dizziness with minimal activity, such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  The Veteran was awarded SMC based on the need for regular aid and attendance due to coronary artery disease.  
 
Based on the above, the Board finds that an effective date prior to October 26, 2015 is not warranted for the Veteran's SMC.  The threshold inquiry for SMC is whether, as a result of service-connected disability, the Veteran requires regular aid and attendance.  As the evidence demonstrates that the Veteran required aid and attendance related to symptoms of coronary artery disease, which was not service-connected until October 26, 2015, there is no factual basis for awarding SMC prior to that time.  


ORDER

An effective date prior to October 26, 2015 for the grant of SMC based on the need for aid and attendance is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


